DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which Applicant regards as the invention.
Claim 1–7 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 recites the limitation “at least one water treatment unit including at least one membrane having a feed water inlet at a feed side thereof, a permeate outlet at a permeate side thereof”. It is unclear which objects “thereof” refers to: e.g., (A) one of the water treatment units; (B) each of the water treatment units; (C) one or of the membranes; or (D) each of the membranes. For example, in one interpretation the claim appears to be stating that the at least one membrane has, inter alia, a concentrate outlet. In another interpretation, it is the at least one water treatment unit which has the concentrate outlet. The instant claim also recites the language “said feed water inlet”, “said feed side”, “said permeate side”, and “said permeate”. Given that there can be multiple water treatment units and multiple membranes, it is unclear which feed water inlet, which feed side, which permeate side, and which permeate are being referred to. Similarly, the claim also recites the limitation “said pump”. However, two pumps are provided in the claim. Thus, in regards to the instant limitation, it is unclear which pump is being referred to. The claim also recites consequential steps prefaced by the limitations “thereby causing” and “intermittently yielding”. However, it is unclear which steps the claim is requiring to be the cause of these consequences. For instance, as it applies to the limitation “thereby causing …”, prior to this limitation the claim recites “feeding feed water containing foulants through a pump to said at least one water treatment unit via said feed water inlet at a feed pressure which exceeds the osmotic pressure of said feed water”. It is unclear, for example, whether the feeding of the feed water per se, the feed pressure per se, or both are required to do the “causing”. Similar 
Claim 28 recites the limitation “said permeate outlet”. It is unclear which permeate outlet is being referred to.
Claim 33 recites the limitation “said net driving differential pressure”. It is unclear which net driving differential pressure is being referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray1 in view of Liberman.2
With respect to claim 27, Gray discloses a method for water treatment comprising providing a water treatment system, said system comprising an RO element 15. (Gray FIG. 5.) As shown in the instant figure, the RO element has a feed inlet 14 at a feed side, a permeate outlet 18 at a permeate side, and concentrate outlet 17. In view of the foregoing, the RO element is interpreted to be a water treatment unit. Furthermore, Gray’s water treatment system also comprises a recirculation conduit attached to the concentrate outlet of the RO element. (Id.) The recirculation conduit is arranged between the concentrate outlet and the feed water inlet. (Id.) A circulation pump 21 is in communication with the recirculation conduit. A brine outlet control valve 30 preceding a brine outlet are also shown. (Id.) Gray suggests that, during normal operation, reverse osmosis is carried out by its system. (Id. FIG. 5; id. at 9, ll. 8–12.) 
Regarding the claimed “normal operation mode” (Claims p. 2), these claim features are considered to be within the teaching of Gray: since they occur during normal operation of Gray’s system. See MPEP § 2112.02(I). For instance, in Gray’s system feed water containing foulants is passed through a pump 13 to the RO element via the feed water inlet. (Gray FIG. 5.) Reverse osmosis per se occurs when the feed pressure exceeds the osmotic pressure of the feed water. Thus, the positive net driving differential pressure and foulants being trapped would occur during normal operation of Gray’s system. See MPEP § 2112.02(I). Gray also circulates concentrate from the concentrate outlet to the feed water inlet: via the recirculation conduit and the circulation pump. (Gray FIG. 5.) The concentrate is mixed with the feed water: downstream of pump 13 and upstream of the feed water inlet. (Id.) Also, while Gray’s system is in its “normal operation mode”, the brine outlet control valve is closed. (Id. 11, ll. 3–6.)
Gray’s system monitors the concentration of contaminants prior to initiating a “purge mode”. (Gray 11–12.) 
Gray does not appear to specify the claimed cleaning mode. (Claims 2–3.) 
Liberman teaches a method of direct osmosis cleaning. (Liberman, Title; Abstract.) In particular, Liberman suggests that during reverse osmosis the net driving differential pressure (∆PN) is in the direction of the permeate side. (Id. FIG. 2.) Liberman further suggests that a reverse osmosis membrane can be cleaned by reversing ∆PN. (Id. FIG. 3.) Liberman teaches several ways to accomplish such reversal—for instance, by opening or closing valves. (Id. ¶¶ 34, 39, 67.) Liberman also provides the mathematical formula for ∆PN and demonstrates how each of the components in this formula can be adjusted to achieve a desired ∆PN. (Id. ¶ 87; FIGs. 2, 3, 6.)
Previously the courts have held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, at 415–16, 82 USPQ2d at 1395. “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that the product was not of innovation, but of ordinary skill and common sense.” KSR, at 402, 82 USPQ2d at 1390.
As it applies to the claimed cleaning mode, it is respectfully submitted that the features thereof are obvious in view of Liberman’s disclosure. For instance, Liberman suggests reversing ∆PN to provide cleaning. Likewise, Gray seeks to provide a purge mode. Thus, at the time Applicant’s invention was made, a person having ordinary skill in the art (PHOSITA) would have recognized that Liberman’s direct osmosis cleaning could be utilized within Gray’s system: in order to provide removal of foulants from the RO element. Furthermore, PHOSITA would have also immediately understood that, based on at least the mathematical formula for ∆PN, that the direct osmosis cleaning could be provided by, inter alia, adjusting permeate pressure and/or feed pressure: since these pressures affect ∆PN. In this regard, given that Liberman teaches opening or closing valves to accomplish cleaning, PHOSITA would have readily envisaged that the valves in Gray’s system could opened or closed provided a reversal of ∆PN for the purpose of initiating membrane cleaning. 
KSR, at 417, 82 USPQ2d at 1396; Id. at 415–16, 82 USPQ2d at 1395. Also, Gray discloses only a finite number of valves which could be adjusted. (Gray FIG. 5.) Furthermore, a person having ordinary skill could have attempted adjusting the various pressures via one or more of these values with a reasonable expectation of success in providing a reversal in ∆PN. Thus, it is further submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to try adjusting (i.e., opening, closing, or narrowing) one or more of Gray’s valves in order to provide a reversal in ∆PN. KSR, at 402, 82 USPQ2d at 1390.
With respect to claim 2, the instant claim appears to be obvious for at least the same reasons provided in the rejection of claim 1. (See § 3.3.1 supra.)
With respect to claim 3, the instant claim appears to be obvious for at least the same reasons provided in the rejection of claim 1. (See § 3.3.1 supra.) For instance, it would have been obvious to vary the feed pressure during water treatment in order to yield the predictable result of providing cleaning of Gray’s RO element.
With respect to claim 5 the instant claim appears to be obvious for at least the same reasons provided in the rejection of claim 1. (See § 3.3.1 supra.)
With respect to claims 6 and 7, the instant claims appear to be obvious for at least the same reasons provided in the rejection of claim 1. (See § 3.3.1 supra.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of the combination of Gray and Liberman—in view of Bonnelye.3
With respect to claim 4, Gray teaches that level of contaminant in the feed water can vary to a great extent at any one particular site. (Gray, paragraph bridging 11–12.) Gray also contemplates using brackish water and seawater in its system. (Id. 13, ll. 20–24.) Additionally, Gray also uses its concentrate conductivity level detector to continuously monitor the concentration of contaminants in the recirculation loop and then initiates its purge mode when the concentration of contaminants reaches a predetermined level. (Id. 11, ll. 3–16.) Nevertheless, the instant combination does not appear to specify the claimed circulating as a function of salinity. Bonnelye teaches adjusting (i.e. varying with respect to time) the feed pressure as a function of salinity and flow rate. (Bonnelye FIGs. 4, 5; ¶¶ 87–89.) Bonnelye further teaches that in order to compensate for fluctuations in salinity and clogging of reverse osmosis membranes, corrections to the pressure applied at the membrane inlet can be made by adjusting the flow rate—thereby increasing or reducing the effective pressure—in order to maintain a filtrate flow-rate setpoint. (Id. ¶ 15.) As such, it would have been obvious to one skilled in the art at the time the instant invention was made to modify the method of the instant combination such that the feed pressure varies in the manner claimed: in order to compensate for fluctuations in salinity and clogging as well as maintain a filtrate flow-rate setpoint. KSR, at 417, 82 USPQ2d at 1396; Id. at 415–16, 82 USPQ2d at 1395.
Response to Remarks4
Based on the amendments, the previous 112 rejections have been withdrawn. Applicant’s Remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 WO 02/055182 A1, published July 18, 2002 (“Gray”).
        2 US 2007/0246425 A1, published October 25, 2007 (“Liberman”).
        3 US 2011/0147285 A1, published June 23, 2011 (“Bonnelye”).
        4 Remarks filed December 10, 2018.